ORDER
PER CURIAM:
Lincoln University terminated appellant Theresa Smith in September 2010 from her position as an administrative assistant in the Cooperative Extension of the College of Agriculture. Smith, who is African-American, fried suit against Lincoln and Steven Meredith, the Dean of the School of Agriculture, contending that her termination was racially motivated. Lincoln asserted a counterclaim, alleging that Smith had committed fraud by failing to accurately report when she utilized her paid leave. After a six-day trial, a jury returned verdicts in favor of Lincoln and Meredith on Smith’s employment discrimination claims, and in favor of Lincoln on its counterclaim. The circuit court entered judgment on the jury verdicts, and Smith appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).